DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are currently under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,533,254. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-33 of U.S. Patent No. 10,533,254 teaches a Cr(III) coating solution comprising the same Cr complex azo dye or triphenylmethane dye, the method of treating an Al substrate using the Cr(III) coating solution, and the Al substrate treated with the Cr(III) coating solution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. US 2014/0272441 A1(Kramer), and further in view of Gennasio et al. US 2017/0261148(Gennasio).
Kramer teaches a Cr(III) conversion coating composition having a pH of 2.5-4.5[0064] and comprising:
1-36 g/l Cr(III) compound such as its sulfate salt[0050];
0.4-15g/l of alkali metal fluorozirconate compound[0049];
A triazole compound such as benzotriazole, mercaptobenzotriazole[0059];
A pH adjuster such as phosphoric acid[0064];
Kramer also teaches a method of applying the Cr(III) conversion coating composition to metal substrate surfaces such as Al (abstract).
However, Kramer does not teach the presence of claimed types of dye in the coating solution.
Gennasio teaches Cr(III) based conversion coating solution having a pH of about 1.4-3.5[0016], wherein the coating solution additionally comprises at least one azo complex of chromium[0015] that gives the coating an unique coloration[0024].
Regarding claims 1-12, it would have been obvious to one of ordinary skill in the art to have incorporated the chromium complex azo dye of Gennasio into the Cr(III) based conversion coating composition of Kramer in order to achieve an unique coating color as taught by Gennasio.  

Lastly, since Kramer in view of Gennasio teach that composition that is substantially the same as claimed Cr(III) coating composition, one of ordinary skill in the art would have expected substantially the same corrosion resistance properties as claimed Cr(III) coating composition.  In other words, one of ordinary skill in the art would have expected that the coating composition of Kramer in view of Gennasio to be capable of satisfying the claimed MIL tests.  The method and the coated aluminum substrate of Kramer in view of Gennasio would have meet the limitations of claimed method and the claimed coated aluminum substrate
Regarding claim 13, Kramer in view of Gennasio teaches applying the Cr(III) coating solution to an Al substrate(abstract).
Regarding claims 14-23, since the coating method of Kramer in view of Gennasio utilizes a Cr(III) coating solution that is substantially the same as claimed Cr(III) coating solution, one of ordinary skill in the art would have expected the method of Kramer in view of Gennasio to produce an aluminum substrate with a Cr(III) coating layer that is substantially the same as claimed aluminum substrate.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Gennasio, and further in view of Morris US 2019/0169752(Morris).
The teaches of Kramer in view of Gennasio are discussed in section 6 above.  However, Kramer in view of Gennasio does not explicitly teach the claimed triphenylmethane dye. 
Morris teaches a Cr(III) conversion coating composition for treating Al substrate(abstract, [0011]), wherein the Cr(III) coating composition additionally contains color indicator compounds such as triphenylmethane in order to impart fluorescent color to the coating[0070].
Regarding claims 4 and 16, it would have been obvious to one of ordinary skill in the art to have incorporated the color indicator compounds such as triphenylmethane as taught by Morris into the coating solution of Kramer in view of Gennasio in order to impart fluorescent color to the coating as taught by Morris[0070]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733